


110 HRES 752 IH: Honoring the life and expressing

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 752
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. McCrery (for
			 himself, Mr. Alexander,
			 Mr. Boustany,
			 Mr. Baker,
			 Mr. Jefferson,
			 Mr. Jindal, and
			 Mr. Melancon) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Honoring the life and expressing
		  condolences of the House of Representatives on the passing of the Honorable Joe
		  D. Waggonner, Jr., former United States Congressman.
	
	
		Whereas Joe D. Waggonner, Jr. was born on September 7,
			 1918, near Plain Dealing, Louisiana;
		Whereas Joe D. Waggonner, Jr. graduated from Plain Dealing
			 High School and Louisiana Tech University;
		Whereas Joe D. Waggonner, Jr. was a distinguished veteran
			 who served in the United States Navy during—
			(1)World War II,
			 attaining the rank of lieutenant commander; and
			(2)the Korean
			 war;
			Whereas Joe D. Waggonner, Jr. was elected to serve in the
			 House of Representatives through a special election in 1961 and served for nine
			 terms;
		Whereas during his tenure in the House of Representatives,
			 Congressman Waggonner served on several important congressional committees,
			 including the Committee on Science and Astronautics, the Committee on House
			 Administration, and the Committee on Ways and Means;
		Whereas during his 18 years of service as a member of
			 Congress, Congressman Waggonner worked to improve conditions in northwest
			 Louisiana, including by—
			(1)playing an instrumental role in planning
			 for and securing funding for Interstate Route 49;
			(2)securing funding for the Bert Kouns
			 Industrial Loop and the Inner Loop Expressway in the vicinity of Shreveport,
			 Louisiana; and
			(3)working to develop
			 the Red River for navigation; and
			Whereas Congressman Waggonner remained active in public
			 service after his retirement from the House of Representatives in 1979,
			 including by serving as—
			(1)Chairman and
			 President Emeritus of the Greater Bossier Economic Foundation; and
			(2)a
			 member of President Reagan’s National Commission on Social Security Reform:
			 Now, therefore, be it
			
	
		That the House of Representatives—
			(1)honors the life and accomplishments of the
			 Honorable Joe D. Waggonner, Jr., former United States Congressman; and
			(2)expresses its
			 condolences to his family and the people of the State of Louisiana at his
			 passing.
			
